Citation Nr: 0800009	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  04-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of cyst, left 
jaw.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Cleveland, Ohio.


FINDING OF FACT

The evidence of record shows that the veteran's current 
residuals of a cyst, left jaw, including post operative 
excision of an odontogenic keratocyst (OKC) in the left 
posterior body of the mandible, are related to and can not be 
reasonably disassociated from his military service.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, residuals of a 
cyst, left jaw, were incurred during military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002), 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for venous ulcers of 
the legs.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2007).  This is so because the Board 
is taking action favorable to the appellant by granting the 
issue at hand.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The veteran is seeking service connection for residuals of a 
cyst, left jaw.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the veteran served on active duty in the Army 
from June 1970 to December 1971.  In September 1970, he was 
diagnosed with a dentigerous cyst, left ramus of mandible, 
associated with impacted left third molar, and cellulitis, 
left cheek, retro and submandibular area.  In December 1970, 
he underwent enucleation of the cyst and removal of tooth 
#17.  Subsequent service medical records are silent as to any 
follow-up treatment for this condition.

In April 2002, a clinical examination and radiographic survey 
of the veteran's jaw revealed a one centimeter in diameter, 
well circumscribed unilocular radiolucency located in the 
left posterior body of the mandible.  In April 2002, the 
veteran underwent a surgical procedure to curette the cyst 
from the bony crypt area of the left posterior body of the 
mandible.  The cyst was found to be filled with a cheesy 
material attached to the distal root of tooth #18.  After the 
cyst was removed from the mandible a #8 roundbur was used to 
remove a peripheral margin of bone from the crypt and curets 
were used to scrape the distal root of tooth #18.  The biopsy 
specimen report later revealed a diagnosis of an OKC.

A letter from the veteran's private physician, dated in May 
2002, noted that an odontogenic keratocyst had a high rate of 
reoccurrence (seventy percent in the veteran's case).


In August 2004, a VA dental examination was conducted.  The 
VA examiner noted that an OKC was very similar to a 
dentigerous cyst, and that there may be a possibility that 
some remnants of the inservice dentigerous cyst material 
could have led to formation of the odontogenic keratocyst.

In October 2007, the Board received an expert medical opinion 
regarding the veteran's condition from the Chief of the 
Dental Service, VA Medical Center at Fargo, North Dakota.  
After reviewing the veteran's claims folder, and conducting a 
literature review, the Chief of the Dental Service stated 
that the veteran's 

original lesion, a dentigerous cyst, and 
the subsequent lesion, an OKC, are 
though[t] to have similar origins. . . .  
The dentigerous cyst is considered a 
non-neoplastic lesion - it is slow 
growing in response to internal osmotic 
pressure, developing within the normal 
dental follicle that surrounds an 
unerupted tooth.  Recurrence of a true 
dentigerous cyst after removal is 
unusual.  An OKC is considered a 
neoplastic lesion by many authors - it is 
aggressive with a high recurrence rate 
after removal.  The high recurrence rate 
is likely due to the penetration of 
lesion daughter cysts into the 
surrounding bone.

The Chief of the Dental Service further noted that OKC mimics 
other cysts radiographically, including the dentigerous cyst.  
The Chief of the Dental Service stated that the diagnosis of 
an OKC is made histologically, and that nine percent of 
dentigerous cysts, when examined histologically, are found to 
be OKCs.  Moreover, the Chief of the Dental Service noted 
that OKCs have a high recurrence rate, ranging from 5 to 60 
percent.  As to the veteran's specific case, the Chief of the 
Dental Service stated that 

the original lesion was clinically 
diagnosed as a dentigerous cyst.  No 
histologic examination is available.  
Nine percent of clinically diagnosed 
dentigerous cysts are OKCs.  OKC 
recurrence has been documented to appear 
up to ten years after removal of the 
original lesion.  This patient's OKC, in 
very close proximity to the original 
(1970) cyst, was diagnosed greater than 
30 years after the original cyst removal.  
His recurrence timeline, therefore, falls 
outside the documented literature cases, 
but without histologic evidence of the 
original lesion, this evaluator cannot 
rule out the possibility that the 
original cyst was an OKC and the 2002 
lesion a recurrence.

Based on the totality of the evidence, and with application 
of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the veteran's current residuals of a 
cyst, left jaw, including post operative excision of an 
odontogenic keratocyst in the left posterior body of the 
mandible, was incurred during his active military service, 
thus service connection is warranted.


ORDER

Service connection for residuals of a cyst, left jaw, is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


